 

FILED

   

UNITED STATES DISTRICT COURT FEB 1 | 2020
SOUTHERN DISTRICT OF WEST VIRGINIA :
AT CHARLESTON RORY L PERAY I, CLERK

. District Court
Southern District of West Virginia

UNITED STATES OF AMERICA

Vv. CRIMINAL ACTION NO. 2:19-00235

JULIE M. WHEELER

GUILTY PLEA

In the presence of Roger L. Lambert, my counsel, who
has fully explained the charges contained in the indictment
against me and, having received a copy of the indictment from
the United States Attorney before being called upon to plead, I

hereby plead GUILTY to the single-count indictment.

Ill HOMO Silicwdl

Date Ju ip M. Wheeler

Witness:

ZA ARO

Counsel for defendant

 

 
